Citation Nr: 0911742	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-38 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date beyond December 10, 2006, for Dependents' 
Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 
35.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 until 
February 1974.  The appellant is the Veteran's son.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The appellant was born on November [redacted], 1980.

2.  In September 2006, the appellant's eligibility for 
Chapter 35 education benefits was established based on the 
death of his father, and an initial delimiting date of 
November [redacted], 2006, the appellant's 26th birthday, was 
assigned.

3.  The appellant's November [redacted], 2006, delimiting date 
occurred during his enrollment in an eligible course of 
study.  

4.  In September 2006 the appellant's delimiting date was 
extended to December 10, 2006.

5.  There is no legal basis for an extension of the 
delimiting date beyond December 10, 2006.


CONCLUSION OF LAW

Entitlement to a delimiting date for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35 beyond December 10, 
2006, is not warranted.  38 U.S.C.A. § 3512 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 21.3040, 21.3041 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are undisputed.  The appellant was 
born on November [redacted], 1980.  His father died in December 1986.  
His claim for educational assistance benefits was received in 
July 2006.  In September 2006 the appellant was granted DEA 
benefits; and an initial delimiting date of November [redacted], 2006, 
was assigned.  The delimiting date was subsequently extended 
to December 10, 2006.  The appellant has appealed for an 
extension of the December 10, 2006, delimiting date.

DEA benefits are provided pursuant to 38 U. S. Code Chapter 
35 to certain qualifying dependents of certain classes of 
veterans.  One such class of veterans is those who died of a 
service-connected disability, and one such qualifying group 
of dependents consists of the children of such veterans.  38 
U.S.C.A. § 3501(a)(1)(A)(ii).

Generally, the basic ending (delimiting) date for DEA 
benefits is the eligible child's 26th birthday.  38 U.S.C.A. 
§ 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  The 
delimiting date may be modified if certain circumstances 
occur between the eligible person's 18th and 26th birthdays, 
but these exceptions apply to children who are already 
enrolled in an ongoing course of approved educational DEA 
benefits and, due to certain events, warrant an extension of 
their delimiting ending date as a result.  See 38 U.S.C.A. § 
3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043.  

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible 
child's ending date may be extended beyond his 26th birthday 
in certain cases, but not to exceed her 31st birthday, if the 
eligible child's program of education has been suspended due 
to conditions determined to be beyond his control as listed 
at 38 C.F.R. § 21.3043.  If it is found that a suspension of 
a program of education was in fact due to conditions beyond 
the eligible person's control, then the ending date may be 
extended for the length of the period of suspension, but not 
beyond the eligible person's 31st birthday.  38 C.F.R. 
§ 21.3041(g).  This provision, however, only applies in 
situations where a claimant is already in receipt of Chapter 
35 educational assistance benefits and is pursuing his 
education, but has had to stop his education because of 
certain events beyond his control.  An extension is also 
available if an eligible child is ordered to active duty or 
involuntarily ordered to full-time National Guard duty during 
his period of eligibility.  38 C.F.R. § 21.3041(h).  

The delimiting date of the appellant's eligibility for 
Chapter 35 benefits has passed and there is no indication 
that he is eligible for an extension.  There is no evidence 
that he was appointed by the responsible governing body of an 
established church, officially charged with the selection and 
designation of missionary representatives, to serve the 
church in an official missionary capacity.  There is no 
evidence that he suspended a program of study in which he was 
enrolled during his period of eligibility because of 
immediate family or financial obligations beyond his control 
that required him to take employment or otherwise suspend the 
pursuit of his program; and no report of any unavoidable 
conditions that arose in connection with his employment which 
precluded pursuit of a program of study in which he was 
enrolled during his period of eligibility.  38 C.F.R. § 
21.3043.  There is also no evidence that he suspended a 
program of study in which he was enrolled during his period 
of eligibility due to his own illness or the illness or death 
of an immediate family member.  Id.  Moreover, he has 
presented no evidence of any military service performed by 
himself during his period of eligibility, so the provisions 
of 38 C.F.R. § 21.3041(g) and (h) are not available to him.

The appellant nonetheless argues that he should be granted an 
extension because VA did not provide him or his mother with 
timely and adequate notice of his eligibility for DEA 
benefits.  In this regard the Board notes the provisions of 
38 U.S.C.A. § 3563, which provides that VA shall notify the 
parent of an eligible child of the educational assistance 
available under Chapter 35. 

While it is not entirely clear from the current record 
precisely what kind of notice the appellant or his mother 
received; even assuming, arguendo, that the notice contained 
nothing pertaining to dependents' eligibility under Chapter 
35, the statute (38 U.S.C.A. § 3563) provides no remedy for 
VA's failure to do so.  Consequently, the statute is merely 
hortatory, and cannot be relied upon to grant an extension 
beyond that provided by law.  See Andrews v. Principi, 351 
F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that the 
provisions of 38 U.S.C.A. § 7722(b) and (c) - which direct VA 
to distribute information pertaining to eligibility for 
benefits - are hortatory and cannot be relied upon to 
establish an effective date earlier than that otherwise 
permitted by statute); Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that Chapter 30 benefits cannot be awarded on 
the basis of the VA's failure to provide a veteran with 
accurate information pertaining to eligibility).  Indeed, 
regulations specifically applicable to Chapter 35 provide 
that VA's failure to give a claimant or potential claimant 
any form or information concerning the right to file a claim, 
or to furnish notice of the time limit for the filing of a 
claim, will not extend the time for filing.  38 C.F.R. § 
21.1033(a).

In sum, the Board can find no provision in law that would 
allow the appellant's claim to be granted on the basis of a 
failure to notify.  While the Board sympathizes with the 
appellant's arguments and concerns, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Consequently, the appellant's request for 
an extension of his delimiting date for educational 
assistance benefits under Chapter 35 must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  

Because the application of the law to the undisputed facts is 
dispositive in this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  
ORDER

Entitlement to an extension of the delimiting date beyond 
December 10, 2006, for educational assistance benefits under 
38 U.S.C. Chapter 35 is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


